                 UNITED STATES DISTRICT COURT FOR THE
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                              CHARLESTON


UNITED STATES OF AMERICA


v.                                        CRIMINAL NO. 2:20-cr-00054


NEDELTCHO VLADIMIROV



          PROPOSED VOIR DIRE QUESTIONS OF THE UNITED STATES

     Comes now the United States of America, by Andrew J. Tessman

and Erik S. Goes, Assistant United States Attorneys for the Southern

District of West Virginia, and requests the Court to ask the following

voir dire questions of the jury panel.

A.   General Voir Dire

     1.   It has been estimated by the attorneys that it may take three

working days to complete the trial of this case.    Do any of you have

any reason to believe that you would not be able to serve as a juror

for that period of time?

     [This would include any personal or business obligations that

might cause an interruption in the trial of this case.]

            a.   Would serving as a juror on this case have any adverse

                 affect with regard to your family life or your job?

            b.   Do you have any physical or medical problems that

might make it difficult to follow the evidence or sit on the jury?
     2.     All of the United States of America has been affected by

the COVID-19 pandemic. This Court, working with the Clerk of Court

and many others, has taken steps to try this criminal case as safely

as possible. Is there anything about the COVID-19 pandemic itself

or participating in this jury trial that would cause you to not be

able to sit fairly as a juror in this case?

     3.     Are any of you acquainted with or have any kind of

relationship,     professionally    or    personally,   including   through

social networking websites such as Twitter and/or Facebook, with any

of the following individuals who may be called as witnesses in this

case?1

     4.     Are   any   of   you   acquainted   with,   professionally   or

personally, including through social networking websites such as

Twitter and/or Facebook, or have any of you or any of your family

members ever been represented by any of the following?

            a.    Timothy J. LaFon, Esquire, or any other person or

                  attorney who works with Mr. LaFon;

            b.    Andrew J. Tessman or Erik S. Goes, Assistant United

                  States Attorneys, or any member of the United States

                  Attorney's Office.



     1 Inaccordance with the Arraignment Order, the United States
will file a separate witness list. The United States reserves the
right to amend or alter the witness list prior to or during trial.

                                      2
     5.    Are you or any member of your family related to or acquainted

with the defendant, NEDELTCHO VLADIMIROV, or any member of his

family, professionally or personally, including through social

networking websites such as Twitter and/or Facebook?

     6.      Are any of you acquainted with or have any relationship,

professionally or personally, including through social networking

websites such as Twitter and/or Facebook, or otherwise, with any

other member of the jury panel? If yes, would this in any way affect

your ability to decide this case solely on the law and the evidence

presented?     (If yes, consideration should be given to making further

inquiry outside the presence of the prospective jurors.)

     7.      Have you, any member of your family, or any close personal

friends ever been questioned or arrested by a law enforcement

officer?    (You may approach the bench to answer this question if you

would like.    If yes, consideration should be given to making further

inquiry outside the presence of the prospective jurors.)

     8.    Have you, any member of your family, or any close personal

friend ever been charged with or convicted of committing either a

felony or a misdemeanor?    (You may approach the bench to answer this

question if you would like.     If yes, consideration should be given

to making further inquiry outside the presence of the prospective

jurors.)



                                    3
     9.    Have you, any member of your family, or any of your close

friends ever been incarcerated?       (You may approach the bench to

answer this question if you would like.   If yes, consideration should

be given to making further inquiry outside the presence of the

prospective jurors.)

     10.   Have you read about this case in the newspapers, either

online or in print? (If yes, consideration should be given to making

further inquiry outside the presence of the prospective jurors.)

     11.   Have you heard or seen anything about this case, or about

the defendant generally on the radio or television? (If yes,

consideration should be given to making further inquiry outside the

presence of the prospective jurors.)

     12.   Have you heard anything at all from any source about the

facts of this case, including on or through social networking

websites such as Twitter and/or Facebook?     (If yes, consideration

should be given to making further inquiry outside the presence of

the prospective jurors.)

     13.   Do you, of your personal knowledge, excluding what you have

read in the newspapers or heard through the media, have any

information about the facts of this case?




                                  4
     14.    Have you discussed any aspect of this case with anyone who

claimed to have some knowledge of what actually occurred, including

on or through social networking websites such as Twitter and/or

Facebook?

     15.    Notwithstanding what you have heard on the television or

radio or what you have read in the newspapers, or what you have read

and/or discussed on or through social networking websites such as

Twitter and/or Facebook, would you be able to sit as a juror in the

case and render a verdict based solely upon the law and the evidence?

     16.    Will you be able to disregard anything you may have read

or heard about this case, and decide this case solely on the law and

the evidence presented?

     17.    Are there any reasons at all why you should not wish to

sit on this case?   [An opportunity should be provided each juror to

discuss their answer to this question out of the presence of other

prospective jurors.]

     18.    Are you or have you ever been involved in any conflict,

controversy or litigation with the United States Attorney's Office?

[If yes, would this affect your ability to sit as an impartial juror

in this case?]




                                   5
     19.   Are you or have you ever been involved in any conflict,

controversy or litigation with any department or agency of the United

States?    [If yes, would this affect your ability to sit as an

impartial juror in this case?]

     20.   Have you ever served as a petit juror in a criminal or civil

case either in federal or state courts?     [If so, what was the case

about and what was the outcome?]

     21.   Have you ever served as a grand juror on either a federal

or state panel?

     22.   Have you or your family ever participated in a lawsuit as

a party or witness or in some other capacity?    [If so, what was the

case about and what was the outcome?]

     23.   Have you or any member of your family ever participated

in a criminal trial either as a witness for the prosecution or as

a witness for the defense?   [If so, what was the offense charged and

the verdict.]

     24.   Are any of you related by blood, marriage, or adoption to

any law enforcement officers, either local, state or federal?

     25.   Are any of the panel members related by blood, marriage,

or adoption to any person who has been prosecuted by the United

States?




                                   6
     26.    Have any of the panel members expressed or do any panel

members have any strong sentiment about the justness of any recent

prosecution brought by the United States Attorney's Office in this

District?

     27.    Some of the witnesses who may be called to testify include

local, state, and/or federal law enforcement officers.       Do any of

you have any strong feelings for or against law enforcement officers

for whatever reason?

     28.    Have you or any member of your family or any of your close

friends ever filed a lawsuit or complaint concerning the conduct of

a law enforcement officer?

     29.    Have any of you had a dispute with the United States Secret

Service or the South Charleston Police Department, either now or in

the past?

     30.    Have you, or has anyone close to you, ever been the victim

of a crime?    If so, would that experience prevent you from giving

either the government or the defendant a fair trial?

     31.    Irrespective of your personal feelings about any issue

that may arise in this case, will you follow the law as the Court

gives it to you during this case?

     32.    There are some people who, for moral, ethical, or religious

reasons, believe that it is not proper, or who would find it

difficult, to pass judgment on the conduct of others.     Is there any

                                   7
one of you who holds such beliefs, or who might be affected by such

beliefs?

     33.   Even if you disagree with the law, would you be able to

return a verdict of guilty, if the United States meets its burden

beyond a reasonable doubt?

     34.   Knowing what you now know about this case, do you have any

reservations about your ability to hear the evidence, deliberate,

and return a fair and impartial verdict?

     35.   Have any of you or your close family members been contacted

in any way, via telephone, in writing, or on or through social

networking websites such as Twitter and/or Facebook, by any of the

parties in this case including the defendant, NEDELTCHO VLADIMIROV,

or any of his family members, lawyers or their investigators, or the

United States Attorney’s Office?

     36.   If you were one of the parties in this case, do you know

of any reason why you should not be content to have someone in your

frame of mind sitting on the jury in this case?




                                   8
     The United States requests that the Court ask appropriate follow

up questions if any juror answers in the affirmative.

                          Respectfully Submitted,

                          LISA G. JOHNSTON
                          Acting United States Attorney


                    By:   /s/ Andrew J. Tessman
                          ANDREW J. TESSMAN
                          Assistant United States Attorney
                          WV State Bar No. 13734
                          300 Virginia Street, East, Room 4000
                          Charleston, WV 25301
                          Telephone: 304-345-2200
                          Fax: 304-347-5104
                          E-mail: andrew.tessman@usdoj.gov


                          /s/ Erik S. Goes
                          ERIK S. GOES
                          Assistant United States Attorney
                          WV State Bar No. 6893
                          300 Virginia Street, East, Room 4000
                          Charleston, WV 25301
                          Telephone: 304-345-2200
                          Fax: 304-347-5104
                          E-mail: erik.goes@usdoj.gov




                                 9
                       CERTIFICATE OF SERVICE

     It is hereby certified that the foregoing "PROPOSED VOIR DIRE

QUESTIONS OF THE UNITED STATES” has been electronically filed and

service has been made on opposing counsel by virtue of such electronic

filing this the 6th day of July, 2021 to:


                     Timothy J. LaFon, Esquire
                     CICCARELLO DELGIUDICE & LAFON
                     1219 Virginia Street, East, Suite 100
                     Charleston, WV 25301-2912
                     E-mail: tlafon@cdlwv.com



                          /s/ Andrew J. Tessman
                          ANDREW J. TESSMAN
                          Assistant United States Attorney
                          WV State Bar No. 13734
                          300 Virginia Street, East, Room 4000
                          Charleston, WV 25301
                          Telephone: 304-345-2200
                          Fax: 304-347-5104
                          E-mail: andrew.tessman@usdoj.gov


                          /s/ Erik S. Goes
                          ERIK S. GOES
                          Assistant United States Attorney
                          WV State Bar No. 6893
                          300 Virginia Street, East, Room 4000
                          Charleston, WV 25301
                          Telephone: 304-345-2200
                          Fax: 304-347-5104
                          E-mail: erik.goes@usdoj.gov




                                 10
